DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed October 13, 2021.
	Claims 1-11 are pending.  Claims 6 and 7 are amended.  Claims 1 and 6 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on August 20, 2020.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helm et al. (U.S. 2018/0261292; hereinafter “Helm”).

    PNG
    media_image1.png
    576
    862
    media_image1.png
    Greyscale

	Regarding independent claim 1, Helm discloses a continuous reading method (see pages 6-7, par. 0054-0055), adapted for a flash memory (see Abstract), wherein
	when first page data of a first page of a memory cell array is read (one group of selected bitlines are read and another group of bitlines are couple to fixed voltage and vice versa, see page 7, par. 0055, the read instruction may specify an amount of data to be read, see page 8, par. 0062), two or more non-selected bit lines connected to a ground level are provided between selected bit lines (one or more/multiple bitlines in between sensed bitlines are coupled to a fixed bias in order to shield the bitlines being sensed, see page 8, par. 0062 and page 10, par. 0078, the fixed bias can be ground, see page 6, par. 0054 and page 7, par. 0058),
	when second page data of the first page of the memory cell array is read (one group of selected bitlines are read and another group of bitlines are couple to fixed voltage and vice versa, see page 7, par. 0055), two or more non-selected bit lines connected to the ground level are provided between the selected bit lines (one or more/multiple bitlines in between sensed bitlines are coupled to a fixed bias in order to shield the bitlines being sensed, see page 8, par. 0062 and page 10, par. 0078, the fixed bias can be ground, see page 6, par. 0054 and page 7, par. 0058), and
	each of the first page data and the second page data read out from a plurality of selected pages is continuously outputted (see page 9, par. 0073).
	Regarding claim 2, Helm discloses wherein when the first page data or the second page data of the first page of the memory cell array is read, three non-selected bit lines connected to the ground level are provided between the selected bit lines (see page 7, par. 0057).
	Regarding claim 3, Helm discloses wherein reading of the first page data comprises reading of an even-numbered page and reading of an odd-numbered page (see page 9, par. 0068),
(see page 11, par. 0085 and par. 0088-0089).
	Regarding claim 4, Helm discloses wherein reading of the second page data comprises reading of an even-numbered page and reading of an odd-numbered page (see page 9, par. 0068),
	when the even-numbered page of the second page data is read, an even-numbered bit line is selected, and when the odd-numbered page of the second page data is read, an odd-numbered bit line is selected (see page 11, par. 0085 and par. 0088-0089).
	Regarding claim 5, Helm discloses wherein the first page data and the second page data read from the storage cell array are respectively held in a first holding region and a second holding region of a data holding portion of a page buffer/sensing circuit (see page 9, par. 0073).
	Regarding claim 6, Helm discloses a semiconductor device (Fig. 1: 100), comprising:
	a memory cell array (Fig. 5: 200);
	a page buffer/sensing circuit (Fig. 5: 516), connected to each of bit lines of the memory cell array (Fig. 5: 208A-H);
	a reading component (Fig. 5: 522), reading a selected page of the memory cell array (see page 8, par. 0062); and
	an output component, outputting data read by the reading component (see page 11, par. 0085 and par. 0088-0089), wherein the reading component performs (see pages 6-7, par. 0054-0055), when first page data of the selected page of the memory cell array is read (one group of selected bitlines are read and another group of bitlines are couple to fixed voltage and vice versa, see page 7, par. 0055, the read instruction may specify an amount of data to be read, see page 8, par. 0062), two or more non-selected bit lines connected to a ground level are provided between selected bit lines (one or more/multiple bitlines in between sensed bitlines are coupled to a fixed bias in order to shield the bitlines being sensed, see page 8, par. 0062 and page 10, par. 0078, the fixed bias can be ground, see page 6, par. 0054 and page 7, par. 0058), and when second page data of the selected page of the memory cell array is read (one group of selected bitlines are read and another group of bitlines are couple to fixed voltage and vice versa, see page 7, par. 0055), two or more non-selected bit lines connected to the ground level are provided between the selected bit lines (one or more/multiple bitlines in between sensed bitlines are coupled to a fixed bias in order to shield the bitlines being sensed, see page 8, par. 0062 and page 10, par. 0078, the fixed bias can be ground, see page 6, par. 0054 and page 7, par. 0058).
	Regarding claim 7, Helm discloses wherein the page buffer/sensing circuit (Fig. 5: 516) comprises a layout of a plurality of 2-column x m-segment in a row direction (see Examiner’s Markup Helm Figure 4A), when the first page data is read, the page buffer/sensing circuit of a first column is selected for operation, and when the second page data is read, the page buffer/sensing circuit of a second column is selected for operation (see pages 6-7, par. 0054-0057).
Regarding claim 9, Helm discloses wherein one page buffer/sensing circuit (Fig. 5: 516) is connected to an even-numbered bit line and an odd-numbered bit line through a bit line selection circuit (Fig. 5: 524), and when an even-numbered page or an odd-numbered page is read, two or more non-selected bit lines connected to the ground level are provided between the selected bit lines (one or more/multiple bitlines in between sensed bitlines are coupled to a fixed bias in order to shield the bitlines being sensed, see page 8, par. 0062 and page 10, par. 0078, the fixed bias can be ground, see page 6, par. 0054 and page 7, par. 0058).
	Regarding claim 10, Helm discloses wherein the page buffer/sensing circuit comprises a data holding portion, and the data holding portion comprises: a first holding region for holding the first page data read from the memory cell array and a second holding region for holding the second page data (see page 9, par. 0073).
	Regarding claim 11, Helm discloses a plurality of first transistors (Fig. 4A: for example switches connected to 204A, 204C, 204E, 204G), connected to a page buffer/sensing circuit (Fig. 5: 516) selected when the first page data is read (see page 7, par. 0056); and
	 a plurality of second transistors (Fig. 4B: switches connected to 204B, 204D, 204F, 204H), connected to a page buffer/sensing circuit (Fig. 5: 516) selected when the second page data is read (see page 7, par. 0056), the page buffer/sensing circuit (Fig. 5: 516) connected to the first transistors and the page buffer/sensing circuit connected to the second transistors are repeatedly arranged in a row direction (Fig. 4A-4B are repeatedly couple in a row direction).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Helm et al. (U.S. 2018/0261292; hereinafter “Helm”) in view of Sudo (U.S. 2017/0228189).

    PNG
    media_image2.png
    756
    853
    media_image2.png
    Greyscale

	Regarding claim 8, Helm discloses the limitations with respect to claim 7.

	Similar to Helm, Sudo teaches a semiconductor device (Figs. 1-2), comprising a memory cell array (Fig. 2: 110), and a page buffer/sensing circuit (Fig. 2: 160).
	Furthermore, Sudo teaches two adjacent page buffers/sensing circuits (see Examiner’s Markup Sudo Figure 4) are respectively connected to corresponding sub-bit lines (Fig. 4: GBL0-GBL3) through a corresponding charge transfer transistor (Fig. 5: Q6), a corresponding transistor that clamp a potential of the bit lines (Fig. 5: Q11), and a corresponding transistor connected to the sub-bit lines (Fig. 4: transistor connected to BLCN), wherein each of the sub-bit lines is connected to an even-numbered bit line and an odd-numbered bit line (Fig. 4: BL0-BL7) through a corresponding bit line selection circuit (Fig. 4: 190).
Since Sudo and Helm are from the same field of endeavor, the teachings described by Sudo would have been recognized in the pertinent art of Helm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sudo with the teachings of Helm for the purpose of save space and cost, see Sudo’s page 2, par. 0018.
Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825